By the Court,
Lane, C. J.
It will be remembered that when this lot was sold, in 1817, the credit system for the purchase money of public lands, was in operation. Our government had, at all times, been a lenient creditor. It has never been its policy to enforce the forfeiture of land against purchasers, with any degree of strictness. A system of relief laws was early adopted, and times of payment were extended by various regulations, until, the general act of March, 1821, abolishing all sales upon credit. By this act debtors for lands were classified, and a forfeiture not, *200exacted until a non-payment of three months after the times thus extended. Under these acts the rights of the purchaser of this lot were not extinguished until 1829. This arrangement Congress had a right to make; the land was liable to become forfeit, but Congress only could take advantage of the ^neglect of the purchaser, to divest' him of his title to the lands. By this act, the privilege was waived, and the forfeiture postponed until after the neglect to pay the last installment.
Such were the rights of the purchaser at the time of the grant to the State of Ohio. The terms of section 1 are lai’ge enough to embrace the lot in question; but section 3 relates to lots “which may have been sold,” and secures to the State of Ohio the net avails only of such lots at a minimum ¡Drice, implying that the land itself was not conveyed, but remained in the United States. The grant took its whole effect at its date, and conveyed only those lands “which had not been sold,” not those in which individuals had an interest, and which might afterward revert to the United States by forfeiture. At the time of the grant the United States recognized an interest in the original purchaser, which they assumed to protect, and evidently did not mean to convey to the state. Judgment lor the plaintiff.